EXHIBIT 10.2




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND IS
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THIS SECURITY MAY NOT BE SOLD
OR TRANSFERRED EXCEPT PERSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.

7 ¾ % CONVERTIBLE DEBENTURE

Company: Last Mile Logistics Group, Inc.

Company Address: 6675 Anberton Drive, Elkridge, MD 21075

Closing Date: June __, 2008

Maturity Date: June __, 2012

Principal Amount: $1,000,000

Last Mile Logistics Group, Inc. A Florida corporation, and any successor or
resulting corporation by way of merger, consolidation, sale or exchange of all
or substantially all of the assets or otherwise (the “Company”), for value
received, hereby promises to pay to the Holder (as such term is hereinafter
defined), or such other Person (as such term is hereinafter defined), the
Principal Amount (as such term is hereinafter defined), as such sum may be
adjusted pursuant to Article 3, and to pay interest thereon with such interest
commencing to accrue as of the date hereof and payable on a monthly basis,
commencing on the 15th day of the month following the month of issuance of the
Debenture, and on the Maturity Date (except that, if any such date is not a
Business Day, then such payment shall be due on the next succeeding Business
Day), at the rate of Seven and Three-Quarters percent (7 ¾ %) per annum subject
to adjustment as set forth in Section 7 hereof (the “Interest Rate”). All
interest payable on the Principal Amount of this Debenture shall be calculated
on the basis of a year of 365 or 366 days, as the case my be, for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest is payable. Payment of interest on this
Debenture shall be in cash or, at the option of the Holder, in shares of Common
Stock of the Company valued at the then applicable Conversion Price (as defined
herein). This Debenture may not be prepaid without the written consent of the
Holder.

ARTICLE 1

DEFINITIONS

SECTION 1.1

Definitions. The terms defined in this Article whenever used in this Debenture
have the following respective meanings:

(i)

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended





/s/ BPF

 

_______







--------------------------------------------------------------------------------







(ii)

“Bankruptcy Code” means the United States Bankruptcy Code of 1986, as amended
(11 U.S.C. § § 101 et. seq.).

(iii)

“Business Day” means a day other than Saturday, Sunday or any day on which bands
located in the State of California are authorized or obligated to close.

(iv)

“Capital Shares” means the Common Stock and any other shares of any other class
or series of capital stock, whether now or hereinafter authorized and however
designated, which have the right to participate in the distribution of earnings
and assets (upon dissolution, liquidation or winding-up) of the Company.

(v)

“Closing Date” means the closing date set forth in the first paragraph of this
Debenture.

(vi)

“Common Shares” or “Common Stock” means shares of the Company’s Common Stock.

(vii)

“Common Stock Issued at Conversion”, when used with reference to the securities
deliverable upon conversion of this Debenture, means all Common Shares now or
hereafter Outstanding and securities of any other class or series into which
this Debenture hereafter shall have been changed or substituted, whether now or
hereafter created and however designated.

(viii)

“Conversion” or “conversion” means the repayment by the Company of the Principal
Amount of this Debenture (and, to the extent the Holder elects as permitted by
Section 3.1, accrued and unpaid interest thereon) by the delivery of Common
Stock on the terms provided in Section 3.2, and “convert,” “converted,”
“convertible” and like words shall have a corresponding meaning.,

(ix)

“Conversion Date” means any day on which all or any portion of the Principal
Amount of this Debenture is converted in accordance with the provisions hereof.

(x)

“Conversion Notice” means a written notice of conversion substantially in the
form annexed hereto as Exhibit A.

(xi)

“Conversion Price” on any date of determination means the applicable price for
the conversion of this Debenture into Common Shares on such day as set forth in
Section 3.1(a).

(xii)

“Current Market Price” on any date of determination means the closing price of a
Common Share on such day as reported in the “pink sheets” through the
Interdealer Trading Quotation System; provided, if such security is not traded
on the over the counter market via the pink sheets, then the closing price on
the NASDAQ OTCBB Exchange; provided further, that, if such security is not
listed or admitted to trading on the NASDAQ OTCBB, as reported on the principal
national security exchange or quotation system on which such security is quoted
or listed or admitted to trading, or, if not quoted or listed or admitted to
trading on any national securities exchange or quotation system, the closing bid
price of such





/s/ BPF

 

_______







--------------------------------------------------------------------------------







security on the over-the-counter market on the day in question as reported by
Bloomberg LP or a similar generally accepted reporting service, as the case may
be.

(xiii)

“Debenture” or “Debentures” means this Convertible Debenture of the Company or
such other convertible debenture(s) exchanged therefore as provided in
Section 2.1

(xiv)

“Discount Multiplier” has the meaning set forth in Section 3.1(a)

(xv)

“Event of Default” has the meaning set forth in Section 6.1.

(xvi)

“Holder” means Golden Gate Investors, Inc., any successor thereto, or any Person
to whom this Debenture is subsequently transferred in accordance with the
provisions hereto.

(xvii)

“Interest Payment Due Date” means any date upon which interest is due to be paid
by the Company to the Holder, as set forth in the opening paragraph of this
Debenture.

(xviii)

“Market Disruption Event” means any event that results in a material suspension
or limitation of trading on the Common Shares.

(xix)

“Maturity Date” means the maturity date set forth in the first paragraph of this
Debenture.

(xx)

“Maximum Rate” has the meaning set forth in Section 6.4.

(xxi)

“Outstanding” when used with reference to Common Shares or Capital Shares
(collectively, “Shares”) means, on any date of determination, all issued and
outstanding Shares, and includes all such Shares issuable in respect of
outstanding scrip or any certificates representing fractional interests in such
Shares; provided, however, that any such Shares directly or indirectly owned or
held by or for the account of the Company or any Subsidiary of the Company shall
not be deemed “Outstanding” for purposes hereof.

(xxii)

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, an unincorporated business organization, a trust or
other entity or organization, and any government or political subdivision or any
agency or instrumentality thereof.

(xxiii)

“Principal Amount” means, for any date of calculation, the principal sum set
forth in the first paragraph of this Debenture (including all amounts
represented by (a) any cash advances made by Holder to the Company and (b) the
principal amount of the Promissory Note delivered to the Company by the Holder)
and for which Holder has not theretofore furnished a Conversion Notice in
compliance with Section 3.2.

(xxiv)

“Promissory Note” means that certain Secured Promissory Note in the principal
amount of $900,000 of even date herewith issued by Golden Gate Investors, Inc.
to Last Mile Logistics Group, Inc., as the same by be amended from time to time.











/s/ BPF

 

_______







--------------------------------------------------------------------------------







(xxv)

“SEC” means the United States Securities and Exchange Commission.

(xxvi)

“Securities Act” means the Securities Act of 1933, as mended, and the rules and
regulations of the SEC thereunder, all as in effect at the time.

(xxvii)

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
of even date herewith by and among the Company and Holder, as the same may be
amended from time to time./

(xxviii)

“Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are owned directly or indirectly by
the Company.

(xxix)

“Trading Day” means any day on which (i) purchases and sales of securities on
the principal national security exchange or quotation system on which the Common
Shares are traded are reported thereon, or, if not quoted or listed or admitted
to trading on any national securities exchange or quotation system, as reported
by Bloomberg LP or a similar generally accepted reporting service, as the case
my be (ii) at least one bid for the trading of Common Shares is reported and
(iii) no Market Disruption Event occurs.

(xxx)

“Trading Market” means the NASDAQ OTCBB, or, to the extent the Company becomes
eligible to list its Common Stock on any other national security exchange or
quotation system, upon official notice of listing on any such exchange or
system, as the case my be, it shall be the “Trading Market.”

(xxxi)

“Volume Weighted Average Price” per Common Share means the volume weighted
average price of the Common Shares during any Trading Day as reported in the
“pink sheets” through the Interdealer Trading Quotation System; provided, if
such security is not traded on the over the counter market via the pink sheets,
then the volume weighted average price on the NASDAQ OTCBB; provided further,
that, if such security is not listed or admitted to trading on the NASDAQ OTCBB,
as reported on the principal national security exchange or quotation system on
which such security is quoted or listed or admitted to trading, or, if not
quoted or listed or admitted to trading on any national securities exchange or
quotation system, the volume weighted average price of the Common Shares during
any Trading Day on the over-the-counter market as reported by Bloomberg LP or a
similar generally accepted reporting service, as the case my be.

All references to “cash” or “$” herein means currency of the United States of
America.

ARTICLE 2

EXCHANGES, TRANSFER AND REPAYMENT

SECTION 2.1

Registration of Transfer of Debentures. This Debenture, when presented for
registration of transfer, shall (of so required by the Company) be duly
endorsed, or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Company duly executed, by the Holder duly
authorized in writing.





/s/ BPF

 

_______







--------------------------------------------------------------------------------







SECTION 2.2

Loss, Theft, Destruction of Debenture. Upon receipt of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Debenture and,
in the case of any such loss, theft or destruction, upon receipt of indemnity or
security reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Debenture, the Company shall
make, issue and deliver, in lieu of such lost, stolen, destroyed or mutilated
Debenture, a new Debenture of like tenor and unpaid Principal Amount dated as of
the date hereof (which shall accrue interest from the most recent Interest
Payment Due Date on which an interest payment was made in full). This Debenture
shall be held and owned upon the express condition that the provisions of this
Section 2.2 are exclusive with respect to the replacement of a mutilated,
destroyed, lost or stolen Debenture and shall preclude any and all other rights
and remedies notwithstanding any law or statute existing or hereafter enacted to
the contrary with respect to the replacement of negotiable instruments or other
securities without the surrender thereof.

SECTION 2.3

Repayment at Maturity. At the Maturity Date, the Company shall repay the
outstanding Principal Amount of this Debenture in whole in cash, together with
all accrued and unpaid interest thereon, in cash, to the Maturity Date.

ARTICLE 3

CONVERSION OF DEBENTURE

SECTION 3.1

Conversion; Conversion Price.

At the option of the Holder, this Debenture may be converted, either in whole or
in part, up to the full Principal Amount hereof into Common Shares (calculated
as to each such conversion to the nearest 1/100th of a share), at any time and
from time to time on any Business Day, subject to compliance with Section 3.2.
The number of Common Shares into which this Debenture may be converted is equal
to the dollar amount of the Debenture being converted divided by the Conversion
Price. The “Conversion Price” shall be equal to the lesser of (i) $0.50, or (ii)
80% of the average of the 3 lowest Volume Weighted Average Prices during the 20
Trading Days prior to Holder’s election to convert (the percentage figure being
a “Discount Multiplier”). The Company reserves the right to increase the number
of Trading Days in clause (ii) above, as it deems appropriate.

If the Holder elects to convert a portion of the Debenture and, on the day that
the election is made, the Volume Weighted Average Price per share of the
Company’s Common Stock is below $0.05, the Company shall have the right to
prepay that portion of the Debenture that Holder elected to convert, plus any
accrued and unpaid interest, at 150% of such amount. In the event





/s/ BPF

 

_______







--------------------------------------------------------------------------------







that the Company elects to prepay that portion of the Debenture, Holder shall
have the right to withdraw its Conversion Notice.

SECTION 3.2.

Exercise of Conversion Privilege. (i) Conversion of this Debenture may be
exercised on any Business Day by the Holder by telecopying an executed and
completed Conversion Notice to the Company. Each date on which a Conversion
Notice is telecopied to the Company in accordance with the provisions of this
Section 3.2 shall constitute a Conversion Date. The Company shall convert this
Debenture and issue the Common Stock Issued at Conversion in the manner provided
below in this Section 3.2, and all voting and other rights associated with the
beneficial ownership of the Common Stock Issued at Conversion shall vest with
the Holder, effective as of the Conversion Date at the time specified in the
Conversion Notice. The Conversion Notice also shall state the name or names
(with addresses) of the persons who are to become the holders of the Common
Stock Issued at Conversion in connection with such conversion. As promptly as
practicable after the receipt of the Conversion Notice as aforesaid, but in any
event not more than two (2) Business Days after the Company’s receipt of such
Conversion Notice, the Company shall (a) issue the Common Stock Issued at
Conversion in accordance with the provisions of this Article 3 and (b) cause to
be mailed for delivery by overnight courier (x) a certificate(s) representing
the number of Common Shares to which the Holder is entitled by virtue of such
conversion and (y) cash, as provided in Section 3.3, in respect of nay fraction
of a Common Share deliverable upon such conversion. Such conversion shall be
deemed to have been effected at the time at which the Conversion Notice
indicates, and at such time the rights of the Holder of this Debenture, as such
(except if and to the extent that any Principal Amount thereof remains
unconverted), shall cease and the Person and Persons in whose name or names the
Common Stock Issued at Conversion shall be issuable shall be deemed to have
become the holder or holders of record of the Common Shares represented thereby,
and all voting and other rights associated with the beneficial ownership of such
Common Shares shall at such time vest with such Person or Persons. The
Conversion Notice shall constitute a contract between the Holder and the
Company, whereby the Holder shall be deeme3d to subscribe for the number of
Common Shares which it will be entitled to receive upon such conversion and, in
payment and satisfaction of such subscription (and for any cash adjustment to
which it is entitled pursuant to Section 3.4), to surrender this Debenture and
to release the Company from all liability thereon (except it and to the extent
that any Principal Amount thereof remains unconverted). No cash payment
aggregating less than $1.00 shall be required to be given unless specifically
requested by the Holder.

(ii)

If, at any time after the date of this Debenture, (a) the Company challenges,
disputes or denies the right of the Holder hereof to effect the conversion of
this Debenture into Common Shares or otherwise dishonors or rejects any
Conversion Notice delivered in accordance with this Section 3.2 or (b) any third
party who is not and has never been an Affiliate of the Holder commences any
lawsuit or legal proceeding or otherwise asserts any claim before any court or
public or governmental authority which seeks to challenge, deny, enjoin, limit,
modify, delay or dispute the right of the Holder hereof to effect the conversion
of this Debenture into Common Shares, then the Holder shall have the right, but
not the obligation, by written notice to the Company, to require the Company to
promptly redeem this Debenture for cash at one hundred fifty percent (150%) of
the Principal Amount thereof, together with all accrued and unpaid interest
thereon to the date of redemption. Under any of the circumstances set forth
above, the Company shall be responsible for the payment of all costs and
expenses of





/s/ BPF

 

_______







--------------------------------------------------------------------------------







the Holder, including reasonable legal fees and expenses, as and when incurred
in defending itself in any such action or pursuing its rights hereunder (in
addition to any other rights of the Holder).

(iii)

The Holder shall be entitled to exercise its conversion privilege
notwithstanding the commencement of any case under the Bankruptcy Code. In the
event the Company is a debtor under the Bankruptcy Code, the Company hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C. § 362 in respect of the Holder’s conversion privilege. The Company hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C. § 362 in respect of the conversion of this Debenture. The Company agrees,
without cost or expense to the Holder, to take or consent to any and all action
necessary to effectuate relief under 11 U.S.C. § 362.

SECTION 3.3

Fractional Shares. No Fractional Common Shares or scrip representing fractional
Common Shares shall be delivered upon conversion of this Debenture. Instead of
any fractional Common Shares which otherwise would be delivered upon conversion
of this Debenture, the Company shall pay a cash adjustment in respect of such
fraction in an amount equal to the same fraction multiplied by the Current
Market Price on the Conversion Date. No cash payment of less than $1.00 shall be
required to be given unless specifically requested by the Holder.

SECTION 3.4

Adjustments. The Conversion Price and the number of shares deliverable upon
conversion of this Debenture are subject to adjustment from time to time as
follows:

(i)

Reclassification, Etc. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another Person
(where the Company is not the survivor or where there is a change in or
distribution with respect to the Common Stock of the Company), sell, convey,
transfer, or otherwise dispose of all or substantially all its property, assets
or business to another Person, or effectuate a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of (each, a “Fundamental Corporate Change”) and, pursuant to
the terms of such Fundamental Corporate Change, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to in lieu of common stock of the
successor or acquiring corporation (“Other Property”) are to be received by or
distributed to the holders of Common Stock of the Company, then the Holder of
this Debenture shall have the right thereafter, at its sole option, to (x)
require the Company to prepay this Debenture for cash at one hundred
fifty percent (150%) of the Principal Amount thereof, together with all accrued
and unpaid interest thereon to the date of prepayment, (y) receive the number of
shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property as is receivable
upon or as a result of such Fundamental Corporate Change by a holder of the
number of shares of Common Stock into which the outstanding portion of this
Debenture may be converted at the Conversion Price applicable immediately prior
to such Fundamental Corporate Change, or (z) require the Company, or such
successor, resulting or purchasing corporation, as the case may be, to, without
benefit of any additional consideration therefor, execute and deliver to the
Holder a debenture





/s/ BPF

 

_______







--------------------------------------------------------------------------------







with substantial identical rights, privileges, powers, restrictions and other
terms as this Debenture in an amount equal to the amount outstanding under this
Debenture immediately prior to such Fundamental Corporate Change. For purposes
hereof, “common stock of the successor or acquiring corporation” shall include
stock of such corporation of any class which is not preferred as to dividends or
assets over any other class of stock of such corporation and which is not
subject to prepayment and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions shall
similarly apply to successive Fundamental Corporate Changes.

SECTION 3.5

Certain Conversion Limits.

The Company shall not effect any conversion of this Debenture, and a Holder
shall not have the right to convert any portion of this Debenture, to the extent
that after giving effect to the conversion, as set forth on the applicable
Conversion Notice, such Holder (together with such Holder’s Affiliates, and any
other person or entity acting as a group together with such Holder or any of
such Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Debenture with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (A) conversion of the remaining, unconverted principal amount of this
Debenture beneficially owned by such Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Debentures or warrants or purchase shares of the Company’s Common Stock)
beneficially owned by such Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 3.5, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 3.5 applies, the determination of whether
this Debenture is convertible (in relation to other securities owned by such
Holder together with any Affiliates) and of which principal amount of this
Debenture is convertible shall be in the sole discretion of such Holder, and the
submission of a Conversion Notice shall be deemed to be such Holder’s
determination of whether this Debenture is convertible may be converted (in
relation to other securities owned by such Holder together with any Affiliates)
and which principal amount of this Debenture is convertible, in each case
subject to such aggregate percentage limitation. To ensure compliance with this
restriction, each Holder will be deemed to represent to the Company each time it
delivers a Conversion Notice that such Conversion Notice has not violated the
restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 3.5, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock provided to the Holder in
writing by the Company after Holder makes such request or in the event that the
Company files, any of the following with the Securities and Exchange Commission,
the most recent of the





/s/ BPF

 

_______







--------------------------------------------------------------------------------







following: (A) the Company’s most recent Form 10-QSB or Form 10-KSB, as the case
may be, (B) a more recent public announcement by the Company; or (C) a more
recent notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Debenture, but such
Holder or its Affiliates since the date as of which such number of outstanding
shares of Common Stock was reported. The “Beneficial Ownership Limitation” shall
be 4.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of the Common Stock issuable upon
conversion of this Debenture held by the Holder. The Beneficial Ownership
Limitation provision of this Section 3.5 may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the
Company, to, at the sole discretion of the Holder, either change the Beneficial
Ownership Limitation to (i) 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock upon conversion of the Debenture held by the Holder and the provisions of
this Section 3.5 shall continue to apply, or (ii) remove any Beneficial
Ownership Limitation under this Debenture. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 3.5 to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
If any court of competent jurisdiction shall determine that the foregoing
limitation is ineffective to prevent a Holder from being deemed to beneficial
owner of more the 9.99% of the then outstanding shares of Common Stock, then the
Company shall prepay such portion of this Debenture as shall cause such Holder
not to be deemed the beneficial owner of more than 9.99% of the then outstanding
shares of Common Stock. Upon such determination by a court of competent
jurisdiction, the Holder shall have no interest in or rights under such portion
of the Debenture. Any and all interest paid on or prior to the date of such
determination shall be deemed interest paid on the remaining portion of this
Debenture held by the Holder. Such prepayment shall be for cash at a prepayment
price of one hundred fifty percent (150%0 of the Principal Amount thereof,
together with all accrued and unpaid interest thereon to the date of prepayment.
The limitations contained in this paragraph shall apply to a successor holder of
this Debenture.

SECTION 3.6

Surrender of Debentures. Upon any redemption of this Debenture pursuant to
Sections 3.2, 3.5, or 6.2, or upon maturity pursuant to Section 2.4, the Holder
shall either deliver this Debenture by hand to the Company at its principal
executive offices or surrender the same to the Company at such address by
nationally recognized overnight courier. Payment of the redemption price or the
amount due on maturity specified in Section 2.4, shall be made by the Company to
the Holder against receipt of this Debenture (as provided in this Section 3.5)
by wire transfer of immediately available funds to such account(s) as the Holder
shall specify by written notice to the Company. If payment of such redemption
price is not made in full by the redemption date, or the amount due on maturity
is not paid in full by the Maturity Date, the Holder shall again have the right
to convert this Debenture as provided in Article 3 hereof or to declare an Event
of Default.





/s/ BPF

 

_______







--------------------------------------------------------------------------------







ARTICLE 4

STATUS; RESTRICTIONS ON TRANSFER

SECTION 4.1

Status of Debenture. This Debenture constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms subject, as
to enforceability, to general principals of equity and to principals of
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and remedies generally.

SECTION 4.2

Restrictions on Transfer. This Debenture and any Common Shares deliverable upon
the conversion hereof, have not been registered under the Securities Act. The
Holder by accepting this Debenture agrees tat this Debenture and the shares of
Common Stock to be acquired as interest on and upon conversion of this Debenture
may not be assigned or otherwise transferred unless and until (i) the Company
has received the opinion of counsel for the Holder that this Debenture or such
shares may be sold pursuant to an exemption from registration under the
Securities Act, provided that the Company will not require opinions of counsel
for transactions involving transfers to Affiliates of the Holder or pursuant to
Rule 144 promulgated by the SEC under the securities Act, except in unusual
circumstances, or (ii) a registration statement relating to this Debenture or
such shares has been filed by the Company and declared effective by the SEC.

Each certificate for shares of Common Stock deliverable hereunder shall bear a
legend as follows unless and until such securities have been sold pursuant to an
effective registration statement under the Securities Act:

“The securities represented by this certificate have not been registered under
the Securities Act or 1993, as amended (the “Securities Act”).The securities may
not be offered for sale, sold or otherwise transferred except (i) pursuant to an
effective registration statement under the Securities Act of (ii) pursuant to an
exemption from registration under the Securities Act in respect of which the
issuer of this certificate has received an opinion of counsel reasonably
satisfactory to the issuer of this certificate to such effect. Copies of the
agreement covering both the purchase of the securities and restrictions on their
transfer may be obtained at no cost by written request made by the holder of the
record of this certificate to the Secretary of the issuer of this certificate at
the principal executive offices of the issuer of this certificate.”

ARTICLE 5

COVENANTS

SECTION 5.1

Conversion. The Company shall cause the transfer agent, not later than two (2)
Business Days after the Company’s receipt of a Conversion Notice, to issue and
deliver to hold the requisite share of Common Stock Issued at Conversion.





/s/ BPF

 

_______







--------------------------------------------------------------------------------







SECTION 5.2

Notice of Default. If any one or more events occur which constitute or which,
with notice, lapse of time, or both, would constitute an Event Default, the
Company shall forthwith give notice to the Holder, specifying the nature and
status of the Event of Default or such other event(s), as the case may be.

SECTION 5.3

Payment of Obligations. So long as this Debenture shall be outstanding, the
Company shall [ay, extend, or discharge at or before maturity, all its
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings.

SECTION 5.4

Compliance with laws. So long as this Debenture shall be outstanding, the
Company shall comply with all applicable laws, ordinances, rules, regulations
and requirements of governmental authorities, except for such noncompliance
which would not have a material adverse effect on the business, properties,
prospects, condition (financial or otherwise) or results of operations of the
Company and the Subsidiaries.

SECTION 5.5

Inspection of Property, Books and Records. So long as the Debenture shall be
outstanding, the Company shall keep proper books of record and account in which
full, true and correct entries shall be made of all material dealings and
transactions in relation to its business and activities and shall permit
representatives of the Holder at the Holder’s expense to visit and inspect any
of its respective properties, to examine and make abstracts from any of its
respective books and record, not reasonably deemed confidential by the Company,
and to discuss its respective affairs, finances and accounts with its respective
offices and independent public accountants, all at such reasonable times and as
often as may reasonably be desired.

SECTION 5.6

Reservation of Stock Issuable Upon Conversion. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of effecting the conversion of this Debenture,
such number of its shares of Common Stock as shall from time to time be
sufficient to effect the conversion of this Debenture; and if any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of this Debenture, in addition to such other remedies
as shall be available to the holder of this Debenture, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes, including, without limitation,
engaging in best efforts to obtain the requite shareholder approval to file an
amendment to the charter of the Company.

SECTION5.7

No Impairment. Except and to the extent waived or consented to buy the Holder or
as otherwise permitted under the terms hereof, the Company will not, by
amendment of its certificate of Incorporation or similar corporate charter or
through any reorganization, transfer or assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Debenture and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.





/s/ BPF

 

_______







--------------------------------------------------------------------------------







SECTION 5.8

Right of First Refusal on Other Financing. In the event that the Company obtains
a commitment for any other financing (either debt, equity, or a combination
thereof) which is to close during the term of the Debenture, Holder shall be
entitled to a right of first refusal to enable it to, at Holder’s option,
either: (i) match the terms of the other financing, or (ii) add additional
principal to this Debenture, in the amount of such other financing, on the same
terms and conditions as this Debenture. The Company shall deliver to Holder, at
least 10 days prior to the proposed closing date of such transaction, written
notice describing the proposed transaction, including the terms and conditions
thereof, and providing Holder an option during the 10 day period following
delivery of such notice to either provide the financing being offered in such
transaction on the same terms as contemplated by such transaction, or to add
additional principal to this Debenture, in the amount of such other financing,
on the same terms and conditions as this Debenture. Notwithstanding the
foregoing, if the Company seeks to consummate such financing on terms less
favorable to the Company than those terms that were provided to Holder, such
financing shall be subject to Holder’s right of first refusal set forth in this
Section 5.8.

ARTICLE 6

EVENTS OF DEFAULT; REMEDIES

SECTION 6.1

Events of Default. “Event of Default” wherever used herein means any one of the
following events:

(i)

the Company shall default in the payment of principal of or interest on this
Debenture as and when the same shall be due and payable and, in the case of an
interest payment default, such default shall continue for five (5) Business Days
after the date such interest payment was due, or the Company shall fail to
perform or observe any other covenant, agreement, term, provision, undertaking
or commitment under this Debenture or the Securities Purchase Agreement and such
default shall continue for a period of ten (10) Business Days after the delivery
to the Company of written notice that the Company is in default hereunder or
thereunder;

(ii)

any of the representations, warranties, or covenants made by the Company herein,
in the Securities Purchase Agreement or in any certificate or financial or other
written statements heretofore or hereafter furnished by or on behalf of the
Company in connection with the execution and delivery of this Debenture or the
Securities Purchase Agreement shall be false or misleading in a material respect
on the Closing Date;

(iii)

under the laws of any jurisdiction not otherwise covered by clauses (iv) and (v)
below, the Company or any Subsidiary (A) becomes insolvent or generally not able
to pay its debts as they bec9ome due, (B) admits in writing its inability to pay
its debts generally or makes a general assignment fo9r the benefit of creditors,
(C) institutes or has instituted against it any proceeding seeking (x) to
adjudicate it a bankrupt or insolvent, (y) liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors including any plan of compromise or arrangement or other
corporate proceeding involving or affecting its creditors or (z) the entry of an
order for relief or the appointment of a receiver, trustee or other similar
person for it or for any substantial part of its properties and assets, and in
the case of any such





/s/ BPF

 

_______







--------------------------------------------------------------------------------







official proceeding instituted against it (but not instituted by it), either the
proceeding remains undismissed or unstayed for a period of sixty (60) calendar
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against it or the appointment of a receiver, trustee, custodian
or other similar official for it or for any substantial part of its properties
and assets) occurs or (D) takes any corporate action to authorize any of the
above actions;

(iv)

the entry of a decree or order by a court having jurisdiction in the premises
adjudging the Company of any Subsidiary a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under the Bankruptcy Code or any
other applicable Federal or state law, or appointing a receiver, liquidator,
assignee, trustee or sequestrator (or other similar official) of the Company or
of any substantial part of its property, or ordering the winding-up or
liquidation of its affairs, and any such decree or order continues and is
unstayed and in effect for a period of sixty (60) calendar days;

(v)

the institution by the Company or any Subsidiary of proceedings to be
adjudicated a bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code or any other applicable federal or state law, or the consent by
it to the filing of any such petition or to the appointment of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Company or of any substant9ial part of its property, or the making by it of an
assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as and when they become due, or the
taking of corporate action by the Company in furtherance of any such action;

(vi)

a final judgment or final judgments for the payment of money shall have been
entered by ay court or courts of competent jurisdiction against he Company and
remains undischarged for a period (during which execution shall be effectively
stayed) of thirty (30) days, provided that the aggregate amount of all such
judgments at any time outstanding (to the extent not paid or to be paid, as
evidenced by a written communication to that effect from the applicable insurer,
by insurance) exceeds One Hundred Thousand Dollars ($100,000);

(vii)

it becomes unlawful for the Company to perform or comply with its obligations
under this Debenture or the Securities Purchase Agreement in any respect;

(viii)

the Common Shares shall no longer be traded in the over the counter market via
the NASDAQ OTCBB, or shall be suspended from trading o the NASDAQ OTCBB, and
shall not be reinstate, relisted or such suspension lifted, as the case may be,
within five (5) days;

(ix)

the Company shall fail to timely file all reports required to be filed by it
with the Commission (as defined in the Securities Purchase Agreement) pursuant
to Section 13 or 15(d) of the Exchange Act (as defined in the Securities
Purchase Agreement), or otherwise required by the Exchange Act; or





/s/ BPF

 

_______







--------------------------------------------------------------------------------







(x)

 the Company shall default (giving effect to any applicable grace period) in the
payment of principal or interest as and when the same shall become due and
payable, under any indebtedness, individually or in the aggregate, of more than
Fifty Thousand Dollars ($50,000).

SECTION 6.2

Acceleration of Maturity; Rescission and Annulment.  If an Event of Default
occurs and Is continuing, then and in every such case the Holder may, in
Holder’s sole and absolute discretion, by a  notice in writing to the Company,
rescind any outstanding Conversion Notice and declare that any or all amounts
owing or otherwise outstanding under this Debenture are immediately due and
payable and upon any such declaration this Debenture or such portion thereof, as
applicable, shall become immediately due and payable in cash at a price of one
hundred fifty percent (150%) of the Principal Amount thereof, together with all
accrued and unpaid interest thereon to the date of payment; provided, however,
in the case of any Event of Default described in clauses (iii), (iv), (v) or
(vii) of Section 6.1, all amounts owing or otherwise outstanding under this
Debenture automatically shall become immediately due and payable without the
necessity of any notice or declaration as aforesaid.  In the event that the
Company is obligated to pay an amount to the Holder in connection with an
acceleration of the maturity of this Debenture as set forth herein, the Company
shall first apply against such amount an amount equal to the outstanding amount
owed by the Holder to the Company under the Promissory Notice, if any, and the
amount otherwise owed by the Company to the Holder in connection with an
acceleration of the maturity of this Debenture shall be reduced by the
outstanding amount owed by the Holder to the Company under the Promissory Note,
with the Promissory Note deemed paid by Holder to the extent of and with respect
to such amount, and if the amount due from the Company to the Holder in
connection with an acceleration of the maturity of this Debenture is equal to or
greater than the outstanding amount owed under the Promissory Note, the Company
shall cancel and deem the Promissory Note as paid in full in connection with the
application of the amount owed by the Holder to the Company under Promissory
Note against the amount otherwise owed by the Company to the Holder hereunder.
 The Company shall immediately pay in cash to the Holder any remaining amount
owed by the Company to the Holder in connection with the acceleration of the
maturity of this Debenture as described herein, after the application of the
outstanding amount owed under the Promissory Note, if any, to such obligation.

SECTION 6.3

Late Payment Penalty.  If any portion of the principal of or interest on this
Debenture shall not be paid within ten (10) days of when it is due, the Discount
Multiplier under this Debenture shall decrease by one percentage point (1%) fore
ach period of then (10) Business Days that any portion of such amount remains
unpaid by the Company for all conversions of this Debenture thereafter.

SECTION 6.4

Maximum Interest Rate. Notwithstanding anything herein to the contrary, if at
any time the applicable interest rate as provided for herein shall exceed the
maximum lawful rate which may be contracted for, charged, taken or received by
the Holder in accordance with any applicable law (the “Maximum Rate”), the rate
of interest applicable to this Debenture shall be limited to the Maximum Rate.
 To the greatest extent permitted under applicable law, the Company hereby
waives and agrees not to allege or claim that any provisions of this Debenture
could give rise to or result in any actual or potential violation of any
applicable usury laws.





/s/ BPF

 

_______







--------------------------------------------------------------------------------







SECTION 6.5

Remedies Not Waived. No course of dealing between the Company and the Holder or
any delay in exercising any rights hereunder shall operate as a waiver by the
Holder.

SECTION 6.6

Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Debenture will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Debenture, that the Holder shall
be entitled to all other available remedies at law or in equity, and in addition
to the penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Debenture and to enforce specifically
the terms and provisions therof, without the necessity of showing economic loss
and without any bond or other security being required.

SECTION 6.7

Payment of Certain Amounts. Whenever pursuant to this Debenture the Company is
required to pay an amount in excess of the Principal Amount plus accrued and
unpaid interest, the Company and the Holder agree that the actual damages to the
Holder from the receipt of cash payment on this Debenture may be difficult to
determine and the amount to be so paid by the Company represents stipulated
damages and not a penalty and is intended to compensate the Holder in part for
loss of the opportunity to convert this Debenture and to earn a return from the
sale of shares of Common Stock acquired upon conversion of this Debenture at a
price in excess of that price paid for such shares pursuant to this Debenture.
 The Company and the Holder hereby agree that such amount of stipulated damages
is not disproportionate to the possible loss to the Holder from the receipt of a
cash payment without the opportunity to convert this Debenture into shares of
Common Stock.

SECTION 6.8

Filing of Form 8-K. On or before the fourth Business Day following the date
hereof, the Company shall file a Current Report on Form 8-K describing the terms
of the transactions contemplated by the Documents (as defined in the Securities
Purchase Agreement), as required by the terms of the Securities Purchase
Agreement, in the form required by the Exchange Act and attaching the material
Documents (including, without limitation, the Securities Purchase Agreement and
this Debenture) as exhibits to such filing (the “8-K Filing”). In the event that
the Company does not file the 8-K Filing within four Business Days following the
date hereof, the Discount Multiplier under this Debenture shall decrease by one
percentage point (1%) for each period of five Business Days that the 8-K Filing
is not filed by the Company following the date hereof for all conversion of this
Debenture thereafter.

ARTICLE 7

INTEREST RATE ADJUSTMENT

SECTION 7.1

Interest Rate Adjustment. In the event that the Common Stock shall trade on the
Trading Market at a price per share that is $0.049 per share or lower at any
time during the six month period commencing on the date hereof and ending on the
six month anniversary of the date hereof (as adjusted for any stock splits,
stock dividends, combinations, subdivisions, recapitalizations or the like),
then (i) the Interest Rate shall immediately be increased to Nine and
Three-Quarters Percent (9 ¾ %) and shall remain at such level for the





/s/ BPF

 

_______







--------------------------------------------------------------------------------







duration of this Debenture; and (ii) the Company shall, within three Business
Days of the written request of the Holder prepay to the Holder the amount of
interest that would be otherwise paid under this Debenture from the date of such
written request through the Maturity Date (such amount referred to herein as the
“Interest Prepayment”).  In the event that after the payment by the Company of
the Interest Prepayment all or any of the Principal Amount of this Debenture is
converted by Holder or redeemed pursuant to the terms of this Debenture prior to
the Maturity Dated, then the Holder shall repay the corresponding pro rata
portion of the Interest Prepayment equal to the amount of the Interest
Prepayment that is represented by such portion of the Principal Amount at such
time that that is so converted or redeemed (taking into account both the amount
of the Principal Amount so converted or redeemed and the date upon which such
amount is so converted or redeemed).

ARTICLE 8

MISCELLANEOUS

SECTION 8.1

Notice of Certain Events. In the case of the occurrence of any event described
in Section 3.4 of the Debenture, the Company shall cause to be mailed to the
Holder of this  Debenture at its last address as it appears in the Company’s
security registry, as least twenty 920) days prior to the applicable record,
effective or expiration date hereinafter specified (or, if such twenty (20)
days’ notice is not possible, at the earliest possible date prior to any such
record, effective or expiration date), a notice thereof, including, if
applicable, a statement of (y) the date on which a record is to be taken for the
purpose of such dividend, distribution, issuance or granting of rights, options
or warrants are to be determined or (z) the date on which such reclassification,
consolidation, merger, sale, transfer, dissolution, liquidation or winding-up is
expected to become effective, and the date as of which it is expected that
holders of record of Common Stock will be entitled to exchange their shares for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale transfer, dissolution, liquidation or winding-up.

SECTION 8.2

Register. The Company shall keep at its principal office a register in which the
Company shall provide for the registration of this Debenture.  Upon any transfer
of this Debenture in accordance with Articles 2 and 4 hereof, the Company shall
register such transfer n the Debenture register.

SECTION 8.3

Withholding. To the extent required by applicable law, the Company may withhold
amounts for or on account of any taxes imposed or levied by or on behalf of any
taxing authority in the United States having jurisdiction over the Company from
any payments made pursuant to the Debenture.

SECTION 8.4

Transmittal of Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally





/s/ BPF

 

_______







--------------------------------------------------------------------------------







recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

(1)

If to the Company, to:

Last Mile Logistics Group, Inc.

6675 Anberton Drive

Elkridge, MD 21075

Telephone:

301-931-1771

Facsimile:

301-937-6810

(2)

If to the Holder, to:

Golden Gate Investors, Inc.

1150 Silverado Street, Suite 220

La Jolla, California 92037

Telephone:

858-551-8789

Facsimile:

858-551-8779

Each of the Holder or the Company may change the foregoing address by notice
given pursuant to this Section 8.4.

SECTION 8.5

Attorneys’ Fees. Should any party hereto employ an attorney for the purpose of
enforcing or construing this Debenture, or any judgment based on this Debenture
in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys’ fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The “prevailing party” means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.

SECTION 8.6

Governing Law. This Debenture shall be governed by, and construed in accordance
with, the laws of the State of California (without giving effect to conflicts of
laws principles). With respect to any suit, action or proceedings relating to
this Debenture, the Company irrevocably submits to the exclusive jurisdiction of
the courts of the State of California sitting in San Diego and the United States
District Court located in the City of San Diego and hereby waives, to the
fullest extent permitted by applicable law, any claim that any such, suit,
action or proceeding has been brought in an inconvenient forum.  Subject to
applicable law, the Company agrees that final judgment against it in any legal
action or proceeding arising out of or relating to this Debenture shall be
conclusive and may be enforced in ay other jurisdiction within or outside the
United States by suit on the judgment, a certified copy of which judgment shall
be conclusive evidence thereof and the amount of its indebtedness, or by such
other means provided by law.





/s/ BPF

 

_______







--------------------------------------------------------------------------------







SECTION 8.7

Waiver of Jury Trial. To the fullest extent permitted by law, each of the
parties hereto hereby knowingly, voluntarily and intentionally waives its
respective rights to a jury trial of any claim or cause of action based upon or
arising out of the Debenture or any other document or any dealings between them
relating to the subject matter of this Debenture and other documents.  Each
party hereto (i) certifies that neither of their respective representatives,
agents or attorneys has represented, expressly or otherwise, that such party
would not, in the event of litigation, seek to enforce the foregoing waivers and
(ii) acknowledges that it has been induced to enter into this Debenture by,
among other things, the mutual waivers and certifications herein.

SECTION 8.8

Headings. The headings of the Articles and Sections of this Debenture are
inserted for convenience only and do not constitute a part of this Debenture.

SECTION 8.9

Payment Dates. Whenever any payment hereunder shall be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day.

SECTION 8.10

Binding Effect. Each Holder by accepting this Debenture agrees to be bound by
and comply with the terms and provisions of the Debenture.

SECTION 8.11

No Stockholder Rights. Except as otherwise provided herein, this Debenture shall
not entitle the Holder to any of the rights of a stock holder of the Company,
including, without limitation, the right to vote, to receive dividends and other
distributions, or to receive any notice of, or to attend, meetings of
stockholders or any other proceedings of the Company, unless and to the extent
converted into shares of Common Stock in accordance with the terms hereof.

SECTION 8.12

Facsimile Execution. Facsimile execution of this Debenture shall be deemed
original.

IN WITNESS WHEREOF, the Company has caused this Debenture to be signed by its
duly authorized officer on the date of this Debenture.

         

Last Mile Logistics Group, Inc.

 

 

  

 

 

 

 

By:  

/s/ Brian P. Flood

 

 

Name: Brian P. Flood

 

 

Its: President





/s/ BPF

 

_______







--------------------------------------------------------------------------------







EXHIBIT A

DEBENTURE CONVERSION NOTICE




TO:

Last Mile Logistics Group, Inc.

6675 Anberton Drive

Elkridge, MD 21075




The undersigned owner of the Convertible Debenture due May _____, 2012 (the
“Debenture”) issued by Last Mile Logistics Group, Inc. (the “Company”) hereby
irrevocably exercises its option to convert $____________ Principal Amount of
the Debenture into shares of Common Stock in accordance with the terms of the
Debenture.  The undersigned hereby instructs the Company to convert the portion
of the Debenture specified above into shares of Common Stock Issued at
Conversion in accordance with the Provision of Article 3 of the Debenture.  The
undersigned directs that the Common Stock and certificates therefor deliverable
upon conversion, the Debenture reissued in the Principal Amount not being
surrendered for conversion hereby, [the check or shares of Common Stock in
payment of the accrued and unpaid interest thereon to the date of this Notice,]
together with any check in payment for fractional Common Stock, be registered in
the name of and/or delivered to the undersigned unless a different name ahs been
indicated below.  All capitalized terms used and not defined herein have the
respective meanings assigned to them in the Debenture.  The conversion pursuant
hereto shall be deemed to have been effected at the date and time specified
below, and at such time the rights of the undersigned as a Holder of the
Principal Amount of the Debenture set forth above shall cease and the Person or
Persons in whose name or names the Common Stock Issued at Conversion shall be
registered shall be deemed to have become the holder or holders of record of the
Common Shares represented thereby and all voting and other right associated with
the beneficial ownership of such Common Shares shall at such time vest with such
Person or Persons.




Date and time:________________________







____________________________________




By:_________________________________




Title:________________________________




Fill in for registration of Debenture:

Please print name and address

(including ZIP code number):




____________________________________




____________________________________




____________________________________









